UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4240



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HERBERT LEWIS TURNER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:01-cr-30062-sgw)


Submitted:   November 6, 2007             Decided:   August 13, 2008


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Craig W. Sampson, BARNES & DIEHL, PC, Chesterfield, Virginia, for
Appellant. Nancy Spodick Healey, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Herbert Lewis Turner seeks to appeal the district court’s

order       revoking    his    supervised    release   and     sentencing    him   to

eighteen months’ imprisonment.              In criminal cases, the defendant

must file the notice of appeal within ten days after the entry of

judgment.       Fed. R. App. P. 4(b)(1)(A).          With or without a motion,

upon a showing of excusable neglect or good cause, the district

court may grant an extension of up to thirty days to file a notice

of appeal. Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

               The district court entered judgment on January 18, 2007.

Turner filed the notice of appeal on February 20, 2007,* after the

ten-day appeal period expired but within the thirty-day excusable

neglect period.         Because the notice of appeal was filed within the

excusable neglect period, we remand the case to the district court

for the limited purpose of permitting the court to determine

whether Turner has shown excusable neglect or good cause warranting

an   extension     of    the    ten-day     appeal   period.      The   record,    as

supplemented, will then be returned to this court for further

consideration.

                                                                            REMANDED



        *
      The envelope in which the notice was mailed was postmarked
February 20, 2007. Under the “mailbox rule” of Houston v. Lack,
487 U.S. 266 (1988), a document is deemed filed by a prisoner when
it is delivered to prison officials for mailing.

                                          - 2 -